Exhibit 10.4

 

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

 

This Addendum (the “Addendum”) is entered into effective as of July 1, 2014, by
and between NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC., a North
Carolina limited liability company (“MANAGEMENT SERVICES”) and RADIATION THERAPY
ASSOCIATES OF WESTERN NORTH CAROLINA, P.A., a North Carolina professional
corporation (the “PA”). This Addendum amends Section 3.1 of the Administrative
Services Agreement dated January 1, 2002 between the parties (the “Agreement”)
to adjust the monthly Service Fee payable at the rate of $550.00 per external
beam treatment billed as paid in 2014 to a monthly Service Fee payable at the
rate of $625.00 per external beam treatment billed (currently CPT codes 77372,
77373, 77401 – 77416, 77418 and 77781-77784) and replaces the Addendum of that
same Section dated January 1, 2014. The parties acknowledge that Management
Services neither provides direct marketing services currently under the
Agreement nor does this Amendment provide for Management Services to provide
direct marketing services.

 

From and after the date hereof, Section 3.1 shall read as follows:

 

3.1. Service Fee.   For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee at the
rate of $625.00 per external beam treatment billed (currently CPT codes 77372,
77373, 77401 – 77416, 77418 and 77781-77784). The parties agree that the Service
Fee represents the fair market value of the services provided by MANAGEMENT
SERVICES hereunder and that the parties shall meet annually to reevaluate the
value of services provided by MANAGEMENT SERVICES and shall establish the fair
market value thereof for purposes of this Section 3.1.

 

 

 

Accepted:

NORTH CAROLINA RADIATION THERAPY

 

 

MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

By:

/s/ JOSEPH BISCARDI

 

 

 

Joseph Biscardi

 

 

 

Assistant Treasurer

 

 

 

 

 

 

 

 

 

Accepted:

RADIATION THERAPY ASSOCIATES OF

 

 

WESTERN NORTH CAROLINA, P.A.

 

 

 

 

 

 

By:

/s/ DANIEL E. DOSORETZ

 

 

 

Daniel E. Dosoretz, M.D.

 

 

 

Vice President

 

--------------------------------------------------------------------------------